586 F.2d 636
UNITED STATES of America, Plaintiff-Appellee,v.Aundra O. MAGEE, Defendant-Appellant.
No. 78-5089.
United States Court of Appeals,Sixth Circuit.
Submitted Oct. 13, 1978.Decided Nov. 2, 1978.

John D. O'Connell, Detroit, Mich.  (Court-appointed-CJA), for defendant-appellant.
James K. Robinson, U. S. Atty., Ellen Ritteman, Detroit, Mich., for plaintiff-appellee.
Before WEICK and EDWARDS, Circuit Judges, and LAWRENCE,* District Judge.
PER CURIAM.


1
Appellant Magee seeks reversal after a conviction by a jury on one count of smuggling goods into the United States, in violation of 18 U.S.C. § 545 (1976), and an additional count of conspiracy to do so under 18 U.S.C. § 371 (1976).


2
The evidence at trial showed that Magee, traveling in a car driven by one Jenkins, sought to enter the United States from Canada after Jenkins had told the customs inspector that they had nothing to declare.  On inspection, $1,400 worth of clothes, which Magee admitted he had purchased in Canada, were discovered.


3
Appellant's principal argument on appeal is that the regulation of the Customs Service was so overbroad and vague as to deny him due process.  Our review of the statute, 18 U.S.C. § 545 and two regulations, 19 C.F.R. § 148.11 and  19 C.F.R. § 123.3, indicates no such lack of specificity or overbreadth.


4
Further, the District Judge did not err in admitting statements of Magee's coconspirator, Jenkins, and there was ample evidence to corroborate defendant's own admissions.


5
The judgments of conviction are affirmed.



*
 Honorable Alexander A. Lawrence, United States District Judge for the Southern District of Georgia, sitting by designation